Citation Nr: 0709834	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hallux valgus of the left foot with 
residuals of first metatarsal fracture, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with 
spondylolisthesis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

Procedural history

The January 2002 rating decision granted service connection 
for a left foot disorder, assigning a noncompensable 
disability rating.  Service connection for a low back 
disability was denied.  The veteran disagreed and timely 
appealed.

In October 2004, the Board remanded the claims of entitlement 
to service connection for a low back disorder and entitlement 
to an increased (compensable) disability rating for service-
connected hallux valgus of the left foot.  

In a July 2006 rating decision, the VA Appeals Management 
Center (AMC) granted an increased disability rating, 10 
percent, for service-connected hallux valgus, left foot.  The 
veteran through his representative has continued to express 
disagreement with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In the July 2006 AMC rating action, service connection was 
granted for chronic lumbosacral strain with 
spondylolisthesis.  That issue has therefore been resolved.  
However, as will be explained in greater detail below, the 
veteran through his representative has expressed disagreement 
with the assigned disability rating.

The issue of entitlement to an increased disability rating 
for service-connected chronic lumbosacral strain with 
spondylolisthesis, currently evaluated as 10 percent 
effective from May 1, 1999 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC 
in Washington, DC.

Issues not on appeal

The January 2002 RO rating decision also denied service 
connection for a left elbow disability and a right ankle 
disability.  In its October 2004 decision, the Board 
dismissed the veteran's claims as to those two issues based 
on the lack of a timely appeal.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2006).    


FINDINGS OF FACT

1.  Disability of the left foot is manifested primarily by 
subjective and objective evidence of pain, fatigue and lack 
of endurance after repetitive motion of the first 
metatarsophalangeal joint, but without any loss of range of 
motion.

2.  The veteran does not wear orthotics, has a normal gait, 
and has full range of motion without pain on all other 
metatarsophalangeal joints of the left foot.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected hallux valgus of the left foot with residuals of 
first metatarsal fracture, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected hallux valgus of the left foot with 
residuals of first metatarsal fracture, currently evaluated 
as 10 percent disabling.

The veteran essentially contends that his service-connected 
left foot disability is worse than is recognized by VA.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a November 2004 VCAA letter 
that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition 
has gotten worse."  See the November 19, 2004 VCAA 
letter, page 6.  

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records.
The veteran was further informed in the November 2004 
letter that VA would provide a medical examination if it 
was deemed necessary to substantiate his claim (a VA 
examination was in fact completed in March 2005).

The veteran was informed in the VCAA letter that VA 
would, on the veteran's behalf, attempt to obtain 
relevant records not held by a Federal agency, to 
include employment records and private medical records, 
so long as he provided sufficient information to allow 
VA to obtain them.  The VCAA letter specifically 
informed the veteran that "you must give us enough 
information about the evidence so that we can request 
them from the person or agency that has it. If the 
holder of the evidence declines to give it to us, asks 
us for a fee to provide it, or VA cannot otherwise get 
the evidence, we will notify you. It is your 
responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  See the November 19, 2004 VCAA 
letter, page 4 [emphasis as in the  original].  

Moreover, the veteran was informed that if he had any 
additional information or evidence to let VA know about 
it or send it to VA.  He was specifically advised by the 
letter sent to him in November 2004 that "[i]f there is 
any other evidence or information that you think will 
support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the November 19, 2004 VCAA 
letter, page 2 [emphasis as in the original].  The 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  
The veteran's claim of entitlement to an increased rating was 
denied based on element (4), degree of disability.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to the 
crucial element, degree of disability.  

With regard to element (5), effective date, the RO assigned 
an effective date of May 1, 1999, the day after the veteran 
was discharged from active duty.  The Board notes that no 
earlier effective date could be assigned.  Thus, any failure 
to notify the veteran regarding element (5) is meaningless 
and has no prejudicial effect on the veteran's claim.  

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA medical examinations and treatment of 
the veteran, and private medical records pertaining to the 
treatment of the veteran, which will be discussed below.  
Moreover, the veteran was provided with a VA examination in 
March 2005.  The report of the medical examination and review 
reflects that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.

The Board also notes that the AMC also complied with that 
portion of the Board's October 2004 remand which instructed 
that agency to seek the identity of and obtain private 
medical records regarding the treatment of the veteran's left 
foot.  
Additional private medical records were in fact added to the 
file.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

Importantly, neither the veteran nor his representative have 
identified or contended that any further pertinent evidence 
should be obtained to support the claim.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 
4.1 (2006).


Specific schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, unspecified 
foot injuries ("foot injuries, other") are rated as follows:

	Severe			30% 
	Moderately severe	20% 
	Moderate		10%
	 Note: With actual loss of use of the foot, rate 40%.

The Board notes that words such as "moderate", "moderately 
severe" and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2006). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected hallux valgus of the left foot with 
residuals of first metatarsal fracture, which is currently 
evaluated as 10 percent disabling.
Assignment of diagnostic code

In the March 2005 examination, the veteran was diagnosed with 
injury of the left foot, with chip fracture of the distal 
first metatarsal bone; hallux valgus deformity of the left 
foot, with painful bunion; and degenerative joint disease of 
the first metatarsophalangeal joint of the left foot.  The RO 
has applied Diagnostic Code 5284 [Foot injuries, other] to 
the veteran's left foot disability, and assigned a 
10 percent disability rating based on evidence of increased 
pain of the first metatarsal on repetition of motion as 
moderate symptoms under the diagnostic code.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
6843.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After a careful review of the entire record, the Board has 
concluded that the use of Diagnostic Code 5284 is 
appropriate.  This diagnostic code is a "catch-all" provision 
which covers various foot injury residuals, as is the 
situation here.  
It therefore is an appropriate standard by which to evaluate 
the veteran's left foot disability.  

The Board is of course aware of Diagnostic Code 5280 [hallux 
valgus, unilateral], but finds that although the medical 
evidence includes a diagnosis of hallux valgus, the veteran's 
complaints of pain primarily concern the residuals of a 
fractured first metatarsal on the left foot.  In any event, 
Diagnostic Code 5280 allows only for a maximum 10 percent 
disability rating, so its use would not benefit the veteran. 
Thus, the criteria under Diagnostic Code 5284 are more 
appropriate than the criteria under Diagnostic Code 5280.  

The Board also notes that the medical evidence includes x-ray 
evidence of degenerative joint disease of the first 
metatarsal of the left foot.  Under Diagnostic Code 5003 
[arthritis], arthritis of a major joint or group of minor 
joints be rated under the criteria for limitation of motion 
of the affected joint; or a 10 percent rating assigned based 
on x-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  However, for the purpose of 
rating disabilities due to arthritis, a singular metatarsal 
joint is considered neither a major joint nor a group of 
minor joints.  See 38 C.F.R. § 4.45(f) (2006).  Thus, the 
Board finds that Diagnostic Code 5003 is not for application.  
Even if it were, since there is no diagnostic code for rating 
limitation of motion of a foot, only a 10 percent rating 
could be assigned.  This would not avail the veteran, since 
he already is assigned a 10 percent rating under Diagnostic 
Code 5284.

Additionally, the Board notes that the veteran and his 
representative have not argued that any other diagnostic code 
is more appropriate than Diagnostic Code 5284.

Schedular rating

Under Diagnostic Code 5284, a 10 percent disability is 
warranted when the foot injury is moderate, a 20 percent 
disability is warranted when the foot injury is moderately 
severe, and a severe injury warrants a 30 percent disability.  
The Board notes that the word "moderate" is defined as "of 
average or medium quantity, quality or extent."  See 
Webster's II New College Dictionary 11th Edition (2001) 
at 704.  "Severe" is defined as "of a great degree."  Id. 
at 1140.  

In this case, the medical evidence of record indicates that 
the veteran has a normal gait, does not use orthotics devices 
for his feet, has full range of motion for all other 
metatarsophalangeal joints on the left and right feet, and 
has full range of motion of the first metatarsal joint on the 
left foot, experiencing pain upon repetitive motion of that 
joint.  The March 2005 examiner noted that when the veteran 
moved his left foot repeatedly, there was a lack of endurance 
but no decrease in range of motion of the first metatarsal 
joint.  In addition, the veteran does not use any device or 
brace to assist the left foot.  

Based on this evidence the Board finds that the foot injury 
is more appropriately characterized as "moderate" 
disability rather than a "moderately severe" disability.  
Crucially there is no evidence that the veteran uses or has 
sought an ankle or foot brace or other device to limit range 
of motion of the first metatarsal joint, or to support the 
joint.  There is no evidence that the veteran's foot 
disability limits his ability to perform routine tasks, 
although there is evidence the foot prevents him from running 
or walking long distances.  In addition, any functional 
incapacitation when the foot is in pain appears to be 
relatively inconsequential; there is no evidence of record 
that the veteran uses incapacitating drugs to relieve the 
pain, and no evidence that his left foot disability prevents 
or inhibits his employment.  

For these reasons, the Board determines that the evidence 
does not justify a finding of "moderately severe" 
disability.  The same evidence and reasoning would obviously 
apply to a denial of a 30 percent rating based on "severe" 
disability.  Finally, there is no evidence of loss of use of 
the foot, so the assignment of a 
40 percent disability rating is also not warranted.  

The Board therefore finds that the preponderance of the 
evidence is against a finding that an increased disability 
rating is warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The currently assigned 10 percent disability rating was made 
effective as of the day after the veteran was released from 
active duty, May 1, 1999.  It appears from the medical record 
that the symptomatology attributable to his service-connected 
hallux valgus of the left foot with residuals of first 
metatarsal fracture has remained essentially consistent over 
the period since.  There is no evidence that symptomatology 
associated with the service-connected foot disability at any 
time approximated that which would allow for the assignment 
of a 20 percent or higher disability rating.  Accordingly, 
the 10 percent rating is correctly assigned for the entire 
period.  

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2006).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7 at 11 (1996).

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not in fact consider 
the matter of an extraschedular rating.  Under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating.  If the veteran believes that such 
is in fact warranted, he should raise that matter with the 
RO.


ORDER

Entitlement to an increased disability rating for hallux 
valgus of the left foot with residuals of first metatarsal 
fracture is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with 
spondylolisthesis, currently evaluated as 10 percent 
disabling.

As noted in the Introduction, the veteran claimed entitlement 
to service connection for a lower back condition in his 
original claim.  In the July 2006 rating decision, the RO 
granted service connection for chronic lumbosacral strain 
with spondylolisthesis, and assigned a 10 percent disability 
rating effective from May 1, 1999.  

In November 2006, the veteran's representative filed an 
Informal Hearing Presentation (IHP) with the Board.  The 
representative stated in the IHP that the veteran was seeking 
a "higher evaluation" of the lower back claim, essentially 
claiming that the low back condition is worse than is 
recognized by VA.  

For the following reasons, the Board determines that the IHP 
must be treated as a Notice of Disagreement (NOD) regarding 
the back claim, and because of this the claim must be 
remanded for further procedural development.

The November 2006 communication from the veteran's 
representative clearly expressed disagreement with the July 
2006 AMC rating decision which assigned a 10 percent 
disability rating for the veteran's service-connected back 
disability.  
The November 2006 IHP was filed within one year after the 
issuance of the rating decision assigning a 10 percent 
rating.  

A NOD must be filed with the VA office from which the 
claimant received the rating decision, "unless notice has 
been received that the applicable [VA] records have been 
transferred to another [VA] office."  In that situation, the 
NOD must be filed with the VA office that has assumed 
jurisdiction over the claim.  In this case, the November 2006 
IHP was filed with the Board while the appeal was pending.  
Since the Board had jurisdiction over the veteran's claims 
folder, the Board was the appropriate VA office to file an 
NOD.  Thus, the IHP meets all the legal requirements for a 
NOD (content, timeliness and place of filing).  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.300, 
20.202 (2006).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim so that an SOC may be issued.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

After undertaking any evidentiary and/or 
procedural development which it deems to 
be necessary, the AOJ should adjudicate 
the veteran's claim for an increased 
disability rating for service-connected 
chronic lumbosacral strain with 
spondylolisthesis, currently evaluated as 
10 percent disabling.  If the claim is 
denied, the AOJ should provide the veteran 
and his representative with a statement of 
the case and notification of his appeal 
rights.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


